EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Name and Address of Company Neptune Technologies & Bioressources Inc. (“Neptune”) 545 Promenade du Centropolis, Suite 100 Laval, Québec H7T 0A3 Date of Material Change April 28, 2014 News Release A news release was issued and disseminated on April 28th, 2014 through GlobeNewswire. The news release was filed on SEDAR. Summary of Material Change On April 28, 2014, Neptune, Acasti Pharma Inc. (“Acasti”) and NeuroBioPharm Inc. (“NeuroBio”) announced the resignation of Chief Executive Officer, Mr. Henri Harland. Full Description of Material Change On April 28, 2014, Neptune, Acasti and NeuroBio jointly announced the resignation of Mr. Henri Harland as President and Chief Executive Officer of Neptune, Acasti and NeuroBio with immediate effect. Mr. Harland remains a Director of Neptune, Acasti and NeuroBio. The businesses will continue to be managed by a management and operations committee under the leadership of Neptune’s Chief Financial Officer, Mr. André Godin. The search for a new President and Chief Executive Officer will commence immediately. Reliance on subsection 7.1 (2) of National Instrument 51-102 Not applicable. Omitted Information Not applicable. Executive Officer For further information, please contact: André Godin, Chief Financial Officer of Neptune, at +1.450.687.2262. Date of Report May 6, 2014.
